                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


 Vollie Andre Brown, Jr.,                                        Civ. No. 20–1299 (PJS/BRT)

                        Petitioner,

 v.                                                        ORDER ON REPORT AND
                                                            RECOMMENDATION
 Vicki Janssen, Warden, Minnesota
 Correctional Facility – Rush City,

                        Respondent.


       The above matter comes before the Court upon the Report and Recommendation of

United States Magistrate Judge Becky R. Thorson (Doc. No. 30). No objections have been filed

to that Report and Recommendation in the time period permitted. Based on the Report and

Recommendation of the Magistrate Judge, on all of the files, records, and proceedings herein, the

Court now makes and enters the following Order.

       IT IS HEREBY ORDERED that:

       1.     Petitioner Vollie Andre Brown, Jr.’s Petition under 28 U.S.C. § 2254 for Writ of

Habeas Corpus by a Person in State Custody. (Doc. No. 1) is DISMISSED WITH

PREUJUDICE; and

       2.     No certificate of appealability is issued.

       LET JUDGMENT BE ENTERED ACCORDINGLY.


  Date: June 24, 2021                               s/Patrick J. Schiltz
                                                    Patrick J. Schiltz
                                                    United States District Judge
